Name: 79/777/EEC: Commission Decision of 28 August 1979 on the payment to Ireland by the Guidance Section of the EAGGF of an advance on expenditure provided for in 1979 under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-12

 Avis juridique important|31979D077779/777/EEC: Commission Decision of 28 August 1979 on the payment to Ireland by the Guidance Section of the EAGGF of an advance on expenditure provided for in 1979 under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic) Official Journal L 230 , 12/09/1979 P. 0013 - 0014****( 1 ) OJ NO L 206 , 29 . 7 . 1978 , P . 5 . ( 2 ) OJ NO L 105 , 27 . 4 . 1979 , P . 37 . COMMISSION DECISION OF 28 AUGUST 1979 ON THE PAYMENT TO IRELAND BY THE GUIDANCE SECTION OF THE EAGGF OF AN ADVANCE ON EXPENDITURE PROVIDED FOR IN 1979 UNDER DIRECTIVE 78/628/EEC ON A PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/777/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 78/628/EEC OF 19 JUNE 1978 ON A PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( 1 ), AND IN PARTICULAR ARTICLES 4 ( 2 ) AND 7 ( 3 ) THEREOF , WHEREAS THE PROGRAMME SUBMITTED BY IRELAND FOR ACCELERATING DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND WAS APPROVED BY THE COMMISSION IN ACCORDANCE WITH ARTICLE 2 ( 3 ) OF THE SAID DIRECTIVE ; WHEREAS COMMISSION DECISION 79/423/EEC OF 9 APRIL 1979 CONCERNING APPLICATIONS FOR ADVANCE PAYMENTS UNDER DIRECTIVE 78/628/EEC ON A PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( 2 ), LAYS DOWN IN ARTICLE 2 ( 1 ) THAT THE COMMISSION , ON THE BASIS OF THE INFORMATION CONTAINED IN THE APPLICATIONS FOR ADVANCES , MAY MAKE AN ADVANCE OF UP TO 80 % OF THE AMOUNT OF THE COMMUNITY CONTRIBUTION TOWARDS FINANCING THE EXPENDITURE PROVIDED FOR DURING THE REFERENCE YEAR ; WHEREAS THE APPLICATION MADE BY IRELAND FOR AN ADVANCE ON EXPENDITURE PROVIDED FOR IN 1979 IN RESPECT OF THE PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND HAS BEEN PRESENTED IN THE PRESCRIBED MANNER ; WHEREAS THE ESTIMATED EXPENDITURE ELIGIBLE FOR AID FOR 1979 AMOUNTS TO POUND ST . IRL 6 400 000 ; WHEREAS THE CONTRIBUTION WHICH MAY BE REQUESTED FROM THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( EAGGF ) AMOUNTS TO POUND ST . IRL 3 200 000 ; WHEREAS THE ADVANCE REQUESTED AMOUNTS TO POUND ST . IRL 2 560 000 , SUCH AMOUNTS BEING BROKEN DOWN AS FOLLOWS : // // // ESTIMATED EXPENDITURE ELIGIBLE FOR AID // AMOUNT OF THE EAGGF CONTRIBUTION WHICH MAY BE REQUESTED // AMOUNT OF THE ADVANCE REQUESTED // // // POUND ST . IRL // POUND ST . IRL // POUND ST . IRL // ARTERIAL DRAINAGE // 1 200 000 // 600 000 // 480 000 // FIELD DRAINAGE // 5 200 000 // 2 600 000 // 2 080 000 // PURCHASE OF MACHINERY // - // - // - // WHEREAS THE ADVANCE PAYMENT IN RESPECT OF THE PERIOD IN QUESTION IS WITHOUT PREJUDICE TO THE FINAL DECISION AS REGARDS ASSISTANCE BY THE FUND FOR THE SAID PERIOD ; WHEREAS THE GUIDANCE SECTION OF THE EAGGF SHOULD CONSEQUENTLY MAKE THE ADVANCE PAYMENT REQUESTED OF POUND ST . IRL 2 560 000 , WHICH REPRESENTS 80 % OF THE ESTIMATED AMOUNT OF THE EAGGF CONTRIBUTION ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR ON THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ADVANCE PAYMENT BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND IN RESPECT OF THE COMMUNITY CONTRIBUTION TOWARDS FINANCING THE EXPENDITURE ESTIMATED BY IRELAND FOR 1979 ON A PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND IS HEREBY FIXED AT POUND ST . IRL 2 560 000 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 28 AUGUST 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT